McCORD, Judge.
Appellant/employer appeals the deputy commissioner’s ruling that appellee/claim-ant is entitled to temporary total disability benefits from July 27, 1981, and that maximum medical improvement occurred first on September 23, 1980. The record does not contain competent substantial evidence to support either finding. Therefore, we reverse.
The remaining point raised by appellant has been considered and found to be without merit.
Affirmed in part and reversed in part.
BOOTH and WENTWORTH, JJ., concur.